717 F.2d 859
UNITED STATES of Americav.JOHNSON, Frank, Appellant.
No. 83-3109.
United States Court of Appeals,Third Circuit.
Argued Aug. 5, 1983.Decided Sept. 23, 1983.

Appeal from the United States District Court for the Middle District of Pennsylvania (Scranton);  Sylvia H. Rambo, Judge.


1
Arthur K. Dils (argued), Harrisburg, Pa., for appellant.


2
Barbara L. Kosik, Asst. U.S. Atty.  (argued), David Dart Queen, U.S. Atty., Harrisburg, Pa., for appellee.


3
Before GIBBONS, HUNTER, Circuit Judges, and MANSMANN,* District Judge.

OPINION OF THE COURT
PER CURIAM:

4
1. The defendant, Frank Johnson, was convicted along with Robert Andre Ruff ("Ruff") of kidnapping in violation of 18 U.S.C. Sec. 1201(a), transportation of a stolen vehicle in violation of 18 U.S.C. Sec. 2312, and conspiracy to kidnap in violation of 18 U.S.C. Sec. 1201.  The defendant and Ruff have each appealed their convictions.  In an opinion filed this day, we affirmed Ruff's conviction.   United States v. Ruff, 717 F.2d 855 (3d Cir. 1983).


5
2. The defendant raises a number of issues on appeal.  He claims that the trial judge improperly refused voir dire questions posed by defense counsel;  that the absence of any blacks on the jury that convicted him indicates a patently prejudicial plan of jury selection;  that the statements of a prospective juror concerning one of the main government witnesses prejudiced the entire jury panel;  that the trial court improperly presented the defendant's admissions and/or confessions before sufficient corpus delicti was properly established;  and generally, that he did not receive a fair and impartial trial.


6
3. Having carefully considered each of these contentions, and finding each to be without merit, we will affirm defendant's conviction.



*
 Honorable Carol Los Mansmann, United States District Judge for the Western District of Pennsylvania, sitting by designation